Citation Nr: 0004847	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  99-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury, to include seizures and loss of memory.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and 
depression.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1982.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).


REMAND

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 991).  In the 
"line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, as in this case, was a result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 1991).  
An injury or disease having an onset in service will be 
presumed to have been incurred in the line of duty unless the 
preponderance of the evidence establishes that it was due to 
willful misconduct.  Id.  A service department finding that 
injury, disease, or death occurred in line of duty will be 
binding on the VA unless it is patently inconsistent with the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(m) 
(1999).

The veteran contends that during service in September 1980, 
he was beaten by military and German police, and as a result, 
he sustained head injuries and a back injury.  The service 
medical records report that the veteran was treated for head 
injuries after resisting arrest.  A Statement of Medical 
Examination and Duty Status dated in September 1980, reported 
that the veteran sustained multiple lacerations of the head, 
and that a line of duty determination was pending.  A review 
of the veteran's service records reveals that in February 
1981, a special court-martial was convened and the veteran 
was found guilty of three charges, but found not guilty of 
the charge of resisting arrest.  

The RO requested the Department of the Army's line of duty 
determination from the National Personnel Records Center 
(hereinafter NPRC).  However, NPRC stated that the line of 
duty determination was not of record.  Prior to rendering a 
final decision as to whether the veteran's claim for 
entitlement to service connection is well-grounded, the VA 
has a responsibility to obtain all service records which are 
highly likely to be pertinent to the issue of service 
connection.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  This responsibility is heightened when the putative 
records are in the control of a governmental agency and 
where, as here, the reliability and relevance of the records 
are dependent upon their source.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  "The only way to adjudicate a 
veteran's claim properly and fairly is to obtain all 
pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In view of the foregoing, the matter is remanded for the 
following action:

1.  The RO should attempt to secure the 
line of duty determination regarding the 
injuries incurred in September 1980.  The 
RO should contact the U.S. Total Army 
Personnel Command, Attention: TAPC-PED-S, 
2461 Eisenhower Avenue, Alexandria, 
Virginia 22331-0450 to obtain the line of 
duty determination report, in order to 
the determine whether the veteran's 
injuries in September 1980, were 
considered to have been incurred in the 
line of duty.  All efforts to obtain 
these records should be documented in the 
veteran's claims files.  Failures to 
respond or negative replies to any 
request must be noted in writing and also 
associated with the claims folder.  All 
leads should be followed to their natural 
conclusion.

2.  If the RO is unable to obtain the 
pertinent line of duty determination, the 
RO should notify the veteran of such, so 
that the veteran may independently 
attempt to obtain the line of duty 
determination or submit alternative 
evidence.

3.  Thereafter, if the issues on appeal 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


